Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Kermit Richards, III, appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to Amendments 782 and 794 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible error. Specifically, both of the Guidelines Amendments under which Richards sought a sentence reduction were in effect at the time of Richards’ February 2016 sentencing. Accordingly, we affirm the district court’s order. See United States v. Richards, No. 1:14-cr-00385-CCB-1 (D. Md. Oct. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED